Mr. Presi¬dent, the delegation of the Ukrainian 
Soviet Socialist Republic warmly congratulates 
you on your unanimous election to the presidency 
of the thirty-seventh ses¬sion of the General 
Assembly. Your outstanding personal qualities and 
your diplomatic skill have won you the deep 
respect of delegations. It is a particular 
pleasure for us that the post of President of the 
Assem¬bly is occupied by a representative of the 
fraternal Socialist Republic of Hungary. Our 
delegation would like to assure you of its 
co-operation and wish you success in the 
performance of your responsible and difficult 
task.
2.	Whenever one comes to the rostrum of the 
General Assembly one is keenly aware of the high 
responsibility entrusted by the peoples of the 
world to the United Nations. Here at the United 
Nations we find a reflection of the most urgent 
problems facing mankind, which require collective 
solutions in the interests of all countries and 
peoples.
3.	No conflicts or contradictions among 
States, no differences in social systems, 
ideologies or ways of life can eclipse the common 
need: to preserve peace and prevent a nuclear 
war. The speeches of the majority of 
representatives have had as their theme a feeling 
of alarm for the fate of the world, an awareness 
of the fact that it is at a dangerous point and 
that everything must be done to avert the nuclear 
threat hanging over mankind.
4.	Today, when the international situation 
has seriously deteriorated—and for this the 
imperialist forces are to blame—when those forces 
are pursuing an unbridled arms race which 
threatens to lead to a nuclear catastrophe, the 
words of the Charter, that the United Nations is 
called upon for to save succeeding generations 
from the scourge of warfar , are particularly 
relevant.
The Ukrainian SSR, which played its part in the 
creation of the United Nations, in defining its 
purposes and principles, is working as always for 
an effective contribution by the United Nations 
to strengthening international peace and 
security, overcoming crisis situations and 
enhancing its role in the struggle to rid mankind 
of the threat of war. We believe that more active 
efforts by the United Nations aimed at securing 
peace and developing co-operation among States in 
accordance with the provisions of the Charter are 
of particular importance today when the world 
faces a situation in which its purposes and 
principles are ignored and violated.
6.	In this difficult period of acute 
struggle between two opposed orientations in 
world policy there is no more important or more 
urgent task than that of limiting the arms race 
and striving for disarmament. The future of 
mankind depends upon the fulfillment of that 
task. For those reasons the Ukrainian SSR, 
together with all the socialist countries, 
supports the idea of the adoption of immediate 
and realistic measures to avert a nuclear war, to 
curb the arms race and bring about disarmament, 
to eliminate the hotbeds of international tension.
7.	To preserve peace, to ensure the peaceful 
coexis¬tence of States with different social 
systems and to solve all controversial issues by 
peaceful means—these are the key goals of the 
Programme of Peace for the 1980s, adopted by the 
Twenty-sixth Congress of the Communist Party of 
the Soviet Union. It is those goals which have 
determined the general thrust of the foreign 
policy initiatives of the Soviet Union. This 
coincides with the vital interests of the 
majority of the non-aligned countries and is in 
accordance with the peace-loving aspirations of 
all peoples and with the purposes and principles 
of the Charter.
8.	Aggressive imperialist circles, however, 
particularly the United States of America, take a 
com¬pletely opposite position on questions of war 
and peace. The United States and its closest 
allies of the North Atlantic Treaty Organization 
[NATO] have adopted a course of intensifying 
confrontation, speeding up the arms race, 
undermining the existing strategic stability in 
order to achieve military superiority, 
interfering in the internal affairs of States and 
encouraging aggression and the rule of inter¬national 
arbitrariness.
9.	The United States has blocked the 
negotiations on the general and complete 
prohibition of nuclear- weapon tests, on the 
prohibition and destruction of chemical weapons, 
on the [imitation and subsequent reduction of 
military activities in the Indian Ocean, on the 
limitation of trade in and transfers of 
con¬ventional weapons and on anti-satellite 
systems. The NATO countries are to blame for the 
slowing down of the Vienna Talks on Mutual 
Reduction of Forces, Armaments and Associated 
Measures in Central Europe. United Nations 
decisions aimed at prohibiting the manufacture of 
neutron weapons, the renunciation of the 
development of new types and systems of weapons 
of mass destruction and the holding of talks on 
nuclear disarmament remain unimplemented. 
Moreover, official representatives of the Unite j 
States Administration and certain leaders of NATO 
countries have put forward justification for the 
idea of the first use of nuclear weapons and the 
constant building-up of nuclear arsenals to those 
ends.
10.	It is precisely that which is the true 
reason for the deterioration of the situation in 
the world and the intensified danger of war.
11.	The world has witnessed material 
preparations for war, the constant threat of the 
use of force, the use of methods of power 
diplomacy and the indoc¬trination of the 
population with a spirit of militarism. This is a 
concrete manifestation of the reactionary nature 
of contemporary imperialism. Adventurism in 
international affairs which is inherent in 
imperialism is fraught with particular danger 
today precisely because the world has accumulated 
a vast potential of the most deadly weapons, 
which are capable of destroying life on earth.
12.	In stressing the great seriousness of the 
time at which the thirty-seventh session of the 
General Assembly is being held, the delegation of 
the Ukrai¬nian SSR believes at the same time that 
the peoples of the world are entirely capable of 
averting a thermo¬nuclear conflict. The Ukrainian 
SSR, like other socialist countries, is convinced 
that in the present conditions we must seal, ever 
more actively ways and means of normalizing the 
international situation, using all available 
means which could serve to ease the unfavorable 
political climate. We believe that in this 
context the United Nations has a major role to 
play. The United Nations must not allow one State 
or a number of States to wipe out or throw 
overboard all the benefits brought about in 
international rela¬tions in the 1970s and what 
has been achieved by detente, and edge the world 
closer to the abyss of war.
13.	What we need today is a genuine 
breakthrough towards the curbing of the unbridled 
arms race and promoting disarmament, and the 
immediate imple¬mentation of practical measures 
in that field. We do not need words declarations 
of good intentions. Only a constructive approach 
to the solution of the most acute present-day 
problems can prevent mankind from slipping 
towards the nuclear abyss.
14.	Numerous concrete and realistic proposals 
on halting the arms race and on disarmament 
measures in various areas have been put forward 
by the socialist countries, with the aim of 
achieving this goal. They include the Declaration 
on the Prevention of Nuclear Catastrophe, adopted 
by the General Assembly in resolution 36/100, on 
the initiative of the Soviet Union, which 
declares that the first to use nuclear weapons 
will be committing the gravest crime against 
humanity and calls for joint efforts, through 
negotiations con¬ducted in good faith and on the 
basis of equality, to halt and reverse the 
nuclear arms race.
15.	A concrete step of historic significance 
in this direction was taken by the Soviet Union 
when it unilaterally assumed the obligation not 
to be the first to use nuclear weapons. This 
gives a powerful impetus to the radical easing of 
the threat of nuclear war and the strengthening 
of confidence in inter¬national relations. But if 
this is to be achieved, all nuclear-weapon States 
must follow the example of the Soviet Union by 
assuming the obligation not to be the first to 
use nuclear weapons. Then the threat of nuclear 
annihilation would be banished from the life of 
mankind, all aspects of international security 
would acquire a completely new character and new 
prospects would open up for accelerating progress 
in resolving questions of limiting the arms race 
and bring¬ing about disarmament.
16.	We also believe that at this session the 
General Assembly could contribute significantly 
to the imple¬mentation of the Soviet proposal on 
the conclusion of a world treaty on the non-use 
of force in inter¬national relations.' The 
preparation and conclusion of such a treaty is of 
particular relevance today in the context of the 
deterioration in the international situation and 
when certain States are not only ever more 
frequently threatening to use force but, in 
violation of the Charter and United Nations 
deci¬sions, are actually using it in order to 
subject other States and peoples to their 
domination. A treaty on the non-use of force 
would be a reliable instrument against the use of 
any weapons for purposes of aggres¬sion. The time 
is ripe for such a measure. We are sincerely 
convinced that if the General Assembly made the 
renunciation of the use or threat of force with 
any type of weapons, nuclear or conventional, 
into a law of international life, it would serve 
the security interests not only of the 
nuclear-weapon States but also of the 
non-nuclear-weapon States.
17.	A solid basis for the cessation of the 
buildup of the most dangerous means of warfare 
was created by the new proposals of the Soviet 
Union, put forward at the second special session 
of the General Assembly on disarmament,2 relating 
to the elaboration and stage-by-stage 
implementation of a program of nuclear 
disarmament, and the realistic proposals of many 
other States to curb and halt the nuclear arms 
race. It can be stated with some assurance that 
support by the General Assembly for the practical 
implementation of these measures for limiting 
arma¬ments and bringing about disarmament would 
con¬tribute to the strengthening of international 
peace and security.
18.	There is no doubt that a significant 
contribution towards the achievement of this goal 
would be made by concrete agreements in the 
current Soviet-American negotiations in Geneva on 
the limitation and reduction of strategic weapons 
and the limitation of nuclear weapons in Europe.
19.	A serious obstacle to the development of 
new types and systems of nuclear weapons, as well 
as to the emergence of new nuclear-weapon States, 
would be created by the immediate cessation and 
prohibition of nuclear-weapon tests by all States 
in all environments. Twenty years have passed 
since the conclusion of the Treaty Banning 
Nuclear Weapon Tests in the Atmosphere, in Outer 
Space and Under Watery but, because of the 
obstructionist position of certain nuclear 
States, it has not been possible to achieve the 
complete cessation of nuclear tests. Furthermore, 
it is common knowledge that the Pentagon is 
preparing new programmes for the qualita¬tive 
improvement of nuclear weapons and for the 
development of even more dangerous types and 
systems of such weapons. The United States has 
broken off the trilateral talks on the total 
prohibition of nuclear tests. In order to 
overcome this deadlock, the Soviet Union has 
called for the preparation and conclusion without 
delay of an international treaty on the complete 
and general prohibition of nuclear-weapon tests 
and has submitted basic provisions of such a 
treaty for consideration at this session. The 
Soviet proposal takes into account all the 
positive achievements of the many years of 
dis¬cussion of the problem of the prohibition of 
nuclear- weapon tests, it also reflects the ideas 
and views of many States with regard, in 
particular, to questions of verifying compliance 
with any future treaty. The declaration by all 
nuclear-weapon States of a mora¬torium on ail 
nuclear explosions, including explosions for 
peaceful purposes, would contribute to the 
creation of more favorable conditions for the 
preparation of such a treaty. Such a moratorium 
would be effective pending the conclusion of the 
treaty itself.
20.	The delegation of the Ukrainian SSR is 
convinced that the speedy resolution of the 
question of the immediate cessation and 
prohibition of nuclear- weapon tests would 
contribute significantly towards curbing the 
nuclear arms race and in particular halting the 
qualitative improvement of nuclear weapons and 
the creation of new types and systems of such 
weapons, as well as towards strengthening the 
non- proliferation regime of nuclear weapons. 
Agreement on this very important issue—provided, 
of course, that all nuclear-weapon States evinced 
the political will and a constructive 
approach—would contribute to lessening the threat 
of nuclear war.
21.	The Soviet Union has proposed that at 
this session the Assembly consider another item, 
entitled for Intensification of efforts to remove 
the threat of nuclear war and ensure the safe 
development of nuclear energy. The Ukrainian SSR 
attaches great significance to this question. In 
our Republic we are actively engaged in the rapid 
development of nuclear energy by building nuclear 
power stations which enable us to satisfy the 
ever-goring need for energy of industry, 
agriculture and scientific research.
22.	It goes without saying that the 
destruction of peaceful nuclear facilities even 
using conventional weapons would be tantamount, 
as far as the con¬sequences were concerned, to an 
attack using nuclear weapons, which the United 
Nations has already described as the gravest 
crime against humanity.
23.	Therefore, the need to ensure the safe 
develop¬ment of nuclear energy flows logically 
from the task of preventing the unleashing of a 
nuclear war. In its approach to this question the 
delegation of the Ukrainian SSR proceeds from the 
belief that the safe development of nuclear 
energy presupposes that both nuclear-weapon and 
non-nuclear-weapon States, since they have an 
interest in the development and compre¬hensive 
peaceful uses of nuclear energy, should prevent 
actions which might lead to the deliberate 
destruction of peaceful nuclear facilities. 
Leonid Brezhnev, in his message to the 
participants in the twenty-sixth session of the 
General Conference of IAEA, stressed the need to 
do everything possible to ensure that nuclear 
energy—which is the greatest achievement of the 
human intellect—serves only the interests of 
peace and never becomes a means of destroying 
life on earth.
24.	One of the most pressing problems 
continues to be that of the prohibition and 
elimination of chemical weapons. The draft basic 
principles of a convention to that effect, which 
were put forward by the Soviet Union during the 
second special session on disarmament are 
designed to make it possible to take a decisive 
step in that direction.
25.	The refusal of the United States to take 
part in the bilateral Soviet-American talks and 
its open policy of expanding the production and 
stockpiling of new types of chemical weapons, 
including binary weapons, as well as its policy 
of deploying them in some member States of NATO, 
have dashed the hopes of the peo¬ples of the 
world for an early solution to this important 
problem and increased the danger of chemical 
war¬fare. Furthermore, the refusal to negotiate 
and the building-up of arsenals of chemical 
weapons have been accompanied and covered up by 
false anti- Soviet propaganda.
26.	The draft basic provisions of a treaty 
put forward by the Soviet Union take into account 
the views of other States, including the question 
of verification, and open up real prospects of 
reaching mutually acceptable agreements. To that 
end, it is necessary for the United States and 
its allies to show real willing¬ness and adopt a 
responsible approach to the matter.
27.	The delegation of the Ukrainian SSR 
believes that it is necessary to step up the 
negotiations on the prohibition of chemical 
weapons within the Com¬mittee on Disarmament and 
to resume the bilateral talks on this question 
between the Union of Soviet Socialist Republics 
and the United States of America. In our view, 
the General Assembly could make a contribution to 
the prohibition and elimination of chemical 
weapons by calling for a resumption of the talks 
and prohibition of the production and deploy¬ment 
of new types of chemical weapons, including 
binary weapons, and of their deployment in the 
ter¬ritory of other States.
28.	The day before yesterday marked the 
twenty- fifth anniversary of an outstanding 
event—the launch¬ing by the Soviet Union of the 
world's first spaceship, which ushered in the 
space era. The world is entitled to take pride in 
the successes over the years in the exploration 
and uses of outer space, whose vast expanses 
should be used only as the arena of peace¬ful 
co-operation among States. In this connection the 
military space programmes which are being worked 
out and implemented by the United States must 
give rise to serious concern. Such dangerous 
developments call for the early conclusion of an 
international treaty on the prohibition of the 
deployment of weapons of any type in outer space, 
as proposed by the Soviet Union.2
29.	The limitation and reduction of 
conventional arms and armed forces is another 
important task. As a first step towards this an 
agreement should be reached not to increase armed 
forces or conventional arms, thus creating the 
groundwork for talks on their subsequent 
reduction.
30.	The Ukrainian SSR was among the first to 
ratify the Convention on Prohibitions or 
Restrictions on the Use of Certain Conventional 
Weapons Which May Be Deemed to Be Excessively 
Injurious or to Have Indiscriminate Effects. We 
believe that an early entry into force of this 
Convention would be conducive to the solution of 
the broader and more important problems in the 
field of the imitation and reduction of 
conventional weapons.
31.	In view of the current international 
situation it is crucial to take specific steps to 
strengthen inter¬national security, eliminate 
hotbeds of tension and military conflicts, and 
halt acts of aggression in various parts of the 
world.
32.	In recent months the situation in the 
Middle East has undergone a tragic and dangerous 
change. A military conflagration has once again 
Reared up which has consumed many thousands of 
human lives. New setbacks have emerged to a just 
settlement of the Middle East conflict. We have 
witnessed monstrous and evil crimes, the 
responsibility for which rests as an indelible 
stain on the hands of the ruling circles in 
Israel, which unleashed a destructive war against 
Lebanon. What has been done by the Israeli 
military clique in that long-suffering country is 
nothing short of genocide, a planned and 
deliberate extermination of the Palestinian 
people. The tragedy of Beirut has brought back to 
the memory of mankind the darkest scenes from the 
past—the bloody crimes of the Nazis in the Second 
World War. It ranks with such evil deeds of the 
Fascists as the massacre of the people of Babi 
Yar, Kiev, where in 1941 many tens of thousands 
of people were murdered, mainly women, children 
and old men and where, incidentally, side by side 
with Russians and Ukrainians many innocent Jews 
were kitted.
33.	Blinded by military intoxication the 
ruling circles in Israel have trampled into the 
mud not only the time- honoured international 
rules and concepts that were reaffirmed in the 
Charter and the will of the international 
community expressed in numerous resolutions of 
the General Assembly and of the Secu¬rity 
Council, but also their own human image. Such 
brutal behavior by the aggressor would not have 
been possible without the political protection 
and extensive military and financial aid Israel 
has been receiving from its influential American 
benefactors. Their role in the Lebanese tragedy 
is one of infamy, for without their support 
Israel would never have dared perpetrate this 
aggression.
34.	Israel's growing aggressiveness is a 
direct con¬sequence of the Camp David conspiracy 
and of the so-called strategic consensus between 
Washington and Tel Aviv. It is absolutely clear 
to us that United States policy in the Middle 
East is further to escalate tension there so as 
to expand and consolidate its military presence, 
creating a spring-board for direct interference 
in the affairs of States of this and of adjacent 
regions.
33. Today, more than ever, there is a need to 
move in the most responsible manner towards a 
comprehen¬sive and just settlement in the Middle 
East. It is clear that such a settlement cannot 
be achieved by means of hostile confrontation and 
separate deals or attempts to remove the 
Palestinian problem by military or other means 
contrary to the will of the Palestinian people. 
The plan for a Middle East settlement proposed by 
the President of the United States lacks the main 
element—recognition of the inalienable right of 
the Palestinian people to a State of their own. 
Moreover, it openly proclaims that the United 
States is opposed to the creation of such a State.
36.	A comprehensive political settlement of 
the Middle East conflict should include 
withdrawal of Israeli troops from all Arab 
territories occupied in 1967, the exercise of the 
legitimate rights of the Arab people of 
Palestine, including their right to create their 
own State, and creation of the conditions for the 
secure and independent development of all States 
in the Middle East. The modalities of a 
comprehensive, really just and truly lasting 
settlement in the Middle East are contained in a 
succinct form in a new major initiative by the 
head of the Soviet State, Leonid Ilyich Brezhnev, 
made public on 15 September.
37.	It is our firm belief that a lasting 
peace in this region can only be achieved through 
the collective efforts of all the parties 
concerned, including the Palestine Liberation 
Organization [PLO], the sole, legitimate 
representative of the Palestinian people. A 
proposal by the Soviet Union and other socialist 
countries to convene an international conference 
on the subject is in keeping with this objective. 
We are ready to co-operate along these lines with 
all those who cherish the ideals of peace and 
security in the Middle East and in the world at 
large.
38.	Developments in the world depend to a 
large extent to the shape of relations among 
European States belonging to different social 
systems. Through¬out the past decade the peoples 
of Europe have really felt the advantages of the 
policy of detente, which has had a favorable 
effect upon the political climate and has 
promoted the development and strengthening of 
mutually beneficial East-West co-operation in all 
fields. During this period the Euro¬pean peoples 
have come to realize that the only reasonable 
path is to continue detente and extend it to the 
military Held.
39.	For the continent of Europe to become a 
con¬tinent of peace and genuine co-operation many 
artificial barriers put up lately must be removed 
and, as a matter of priority, the level of 
military con¬frontation in this region must be 
lowered.
40.	The delegation of the Ukrainian SSR would 
like to reaffirm its position of principle in 
support of the independence, sovereignty and 
territorial integrity of the Republic of Cyprus. 
Efforts to secure a success¬ful completion of the 
intercommunal talks held under United Nations 
auspices must continue, as well as with regard to 
the settlement of existing outstanding issues in 
the spirit of understanding and good will. 
Demilitarization of the island, providing for the 
with¬drawal of all foreign forces and the 
elimination of all foreign military bases, is an 
important condition for a credible settlement in 
Cyprus.
41.	The implementation of a proposal by the 
Mon¬golian People's Republic to conclude a 
convention on non-aggression and non-use of force 
in relations among States of Asia and the Pacific 
would make a considerable contribution to 
improving the world climate in general, easing 
tension and strengthening security in Asia. A 
successful restructuring of rela¬tions in this 
vast region, on the basis of the prin¬ciples of 
mutual respect for independence, sover-eignty, 
the inviolability of borders, non-interference, 
the non-use or threat of force and the settlement 
of disputes exclusively through peaceful means, 
would be an historic breakthrough for future 
developments in Asia. Mongolia's initiative has 
the same thrust as proposals to makethe Indian 
Ocean a zone of peace and other constructive 
ideas of Asian States.
42.	We reaffirm our position of principle on 
the question of Korea, as well as our solidarity 
with the struggle of the Democratic People's 
Republic of Korea for a peaceful, democratic 
reunification of its home-land, free from outside 
interference, and for the with¬drawal of foreign 
troops from South Korea.
43.	The delegation of the Ukrainian SSR 
considers a complete cessation and the guaranteed 
non resumption of aggressive acts against 
Afghanistan, as well as of other forms of 
interference in its internal affairs, to be a 
major condition for normalizing the situation in 
Asia. To discuss the so-called Afghan question in 
the General Assembly and to ram through 
resolu¬tions devoid of political realism can only 
obstruct efforts aimed at settling the situation 
around Afghani¬stan. Concrete and constructive 
proposals for such a settlement have been put 
forward by the Democratic Republic of Afghanistan.
44.	The Ukrainian SSR also supports the 
initiatives undertaken by the States of 
Indo-China with a view to strengthening peace in 
South-East Asia, con¬ducting a constructive 
dialogue and promoting co-oper¬ation with the 
States members of the Association of South-East 
Asian Nations and, in parti¬cular, the proposals 
contained in a joint communique of 7 July issued 
by the Conference of Ministers for Foreign 
Affairs of the Socialist Republic of Viet Nam, 
the Lao People's Democratic Republic and the 
People's Republic of Kampuchea. We are confident 
that to make South-East Asia a zone of peace and 
stability is in the interests not only of the 
peoples of this region but also of world peace.
45.	The aggressive policies of racist South 
Africa, which enjoys the extensive support of the 
United States and some other Western countries, 
pose a very grave threat to peace and 
international security. South Africa's subversion 
of and war actions against independent African 
States, particularly against Angola, in practice 
have not ceased. The Pretoria regime is 
flagrantly ignoring United Nations decisions on 
the granting of independence to Namibia. The 
inhuman system of apartheid is entrenched in 
South Africa.
46.	The Ukrainian SSR is resolutely in favor 
of adopting mandatory sanctions against South 
Africa under Chapter VII of the Charter in order 
to compel the South African regime to put an end 
to the heinous practice of apartheid, to halt its 
aggressive actions against neighbouring 
front-line States and to grant independence to 
Namibia.
47.	One of the tasks facing the General 
Assembly at the thirty-seventh session is 
promoting the solution of international economic 
problems on an equitable and democratic basis. 
This is an important and urgent task because in 
that area we are witnessing many phenomena which 
are seriously impeding the realiza¬tion of the 
progressive principles embodied in the 
Declaration on the Establishment of a New 
Inter¬national Economic Order and in the Charter 
of Economic Rights and Duties of States.  The 
imperialist forces which in the past sabotaged 
the elaboration and adoption of these fundamental 
instruments today bear the principal 
responsibility for the exacerbation of tension in 
all areas, including commerce and eco¬nomics. 
Their policy continues to be the main obstacle to 
progress in the normalization and democratization 
of international economic relations.
48.	The Ukrainian SSR, together with other 
socialist countries, supports and will 
consistently support a policy of placing external 
economic links of States at the service of 
peaceful construction, mutual advan¬tage and the 
strengthening of relations of friendship and 
co-operation among peoples. We are also 
con¬vinced that the elimination of the threat of 
war, the strengthening of peace and the cessation 
of the arms race, being the tasks of primary 
importance that they are, serve as a reliable 
guarantee for progress in the field of social and 
economic development and in over¬coming the 
backwardness inherited from colonialism.
49.	The debate at this session testifies to the growing awareness 
among Member States that today a parti¬cularly 
urgent task for the United Nations is to mobilize 
common efforts in those fields which would most 
effectively promote the strengthening of peace 
and be better in keeping with the interests of 
all peoples.
50.	It is quite clear that the attempts by 
imperialist circles to involve the United Nations 
in psychological warfare against countries of the 
socialist community and a number of non-aligned 
States, to misuse to intervene in their internal 
affairs, run counter to these efforts. Those 
attempts and even appeals for a crusade against 
the USSR and the socialist countries are 
seriously hampering the development of 
international co-operation. We have more than 
once heard all sorts of threats and have been 
subjected to sanctions but the Soviet State has 
developed and will continue to develop 
successfully. The Soviet Union confidently 
approaches its sixtieth anniversary pursuing a 
peace¬ful foreign policy and seeking to achieve a 
higher material and spiritual state of well-being 
for its working people.
51.	In December 1922, for the first time in 
the history of mankind, a State came into being 
where all rela¬tions were based on fraternity and 
mutual aid between people of different national 
and racial origins. The strength of the Soviet 
Union has been tested in the most severe trials, 
under conditions of foreign inter¬vention, 
political and economic blockade and atrocious 
Fascist invasions. The humanitarian nature of the 
principles which underlie the Union is constantly 
reaffirmed. The creation of the USSR strengthened 
our national statehood and showed that only in 
con-ditions of equality, freedom and mutual 
respect can people’s fully realize their 
spiritual and creative potential. The Ukrainian 
SSR therefore takes pride in the fact that it was 
among the first to call for the creation of the 
Union of Soviet Socialist Republics 60 years ago. 
Vladimir V. Shcherbitsky, member of the Politburo 
of the Central Committee of the Communist Party 
of the Soviet Union, First Secretary of the 
Central Committee of the Communist Party of the 
Ukraine, stressed during the celebration of the 
one thousand five hundredth anniversary of their 
city of Kiev: for The peoples of our country have 
teamed from their own experience that being 
together within one Union Sate multiplies their 
strength and speeds up social, economic and 
cultural development. And we shall tirelessly 
safeguard our sacred union and strengthen it in 
every way .
52.	The multinational Soviet State which was 
born 60 years ago stands today as a powerful 
force in the struggle for the strengthening of 
friendship among all the peoples of the world and 
for lasting peace on earth.
53.	The Ukrainian SSR, together with other 
Skates Members of the United Nations, is prepared 
to con¬tinue consistently, persistently and 
asolutely to multiply its efforts in the struggle 
for peace, social progress, co-operation and 
understanding among peoples.
